 



EXHIBIT 10.55

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)
MEMORANDUM OF AGREEMENT
BY AND BETWEEN THE UNDERSIGNED :
IDM Immuno-Designed Molecules, a French société anonyme with a capital of 1 164
736.90 Euros having its principal place of business at 172 rue de Charonne,
Paris (75011) and registered at the Paris Register of Trade and Companies under
B 382 632 263 represented by Jean-Loup Romet-Lemonne, President, and Bernard
Brigonnet, General Director (hereinafter, “IDM”).
AND:
SANOFI-SYNTHELABO, a French société anonyme with a capital of 1 462 883 492
Euros having its principal place of business at 174, avenue de France, 75013
Paris, and registered at the Paris Register of Trade and Companies under B 395
030 844, represented by Jean-Claude Leroy, Senior Vice President Strategy and
Business Development and José Ferrer, Director Operations Legal Affairs
(hereinafter “SANOFI-SYNTHELABO”);
RECITALS :

  1.   Whereas IDM is a biotechnology company incorporated in 1993 that, since
inception, has developed a Know-how and expertise in the field of immunotherapy,
and particularly in the field of ex vivo cancer treatments in humans.     2.  
Whereas SANOFI-SYNTHELABO is a pharmaceutical company that develops,
manufactures and/or markets pharmaceutical products in the field of human health
on a worldwide basis.     3.   Whereas IDM and SANOFI-SYNTHELABO signed an
agreement on July 13, 1999 defining the terms and conditions under which
SANOFI-SYNTHELABO granted IDM a license to its industrial property rights
relative to the IL-13 cytokine, in return for SANOFI-SYNTHELABO’s taking a stake
in IDM’s capital and receiving a commercialization option in the event
developments undertaken by IDM under this license are successful.     4.  
Whereas IDM and SANOFI-SYNTHELABO have expressed their desire to strengthen
their collaboration in the field of ex vivo cellular therapies for humans and
have agreed to such strengthening in the form of a right of first refusal for
SANOFI-SYNTHELABO to all IDM development programs in the field of ex vivo
cellular therapies for humans on the terms and conditions defined in this
Memorandum of Agreement.     5.   Whereas IDM and SANOFI-SYNTHELABO also decided
as part of the redefinition of the modalities of their collaboration, and as a
condition to such

1



--------------------------------------------------------------------------------



 



      collaboration, to amend the terms of the 1999 Agreements as defined below,
on the terms and conditions also defined in this Memorandum of Agreement.

NOW, THEREFORE, THE PARTIES MUTUALLY AGREE AS FOLLOWS:
ARTICLE 1 – DEFINITIONS
The capitalized terms shall have the meaning as set forth below whenever they
are used in this Memorandum of Agreement.

  1.1   1999 Agreements shall mean the memorandum of agreement signed by the
Parties on July 13, 1999, including all annexes to said Memorandum and, in
particular, the Contribution Agreement, the License Agreement and its Amendment
(as these terms are defined in such agreements)     1.2   Affiliate shall mean
any entity controlled by a Party, controlling that Party or under the same
control as that Party, in each case either directly or indirectly. For the needs
of this definition, “control” means the holding (directly or indirectly through
an Affiliate) of more than 50% of the capital or voting rights of a company. The
status of an Affiliate is determined as of the date on which this definition
needs to be used.     1.3   Antibody shall mean a molecule that is used to arm
macrophages, not including molecules that may be used for the maturation or
activation of dendritic cells.     1.4   Marketing Authorization shall mean the
official authorization to market a Product, issued by the competent Health
Authority in each country of the Territory or each Group of Countries of the
Territory based on the basis of the Applications.     1.5   Health Authority
shall mean, for each Country or each Group of Countries in the Territory, the
competent administrative body granting Marketing Authorizations in the said
Country.     1.6   Patent(s) shall mean any patent application and/or patent
that may be applied for and obtained in the Territory by IDM pertaining to any
patentable result developed in the course of any one of the Development Programs
carried out in application of this Memorandum of Agreement, as well as any
patent application and/or patent held by IDM in the Territory and/or which it
has free access to either before or after the date of signature of this
Memorandum of Agreement and that would be necessary for the exploitation of the
results of any one of these Development Programs. The term “Patent(s)” includes
any application for a division, an application for a “continuation”, an
application for a “continuation in part”, an application for an extension and an
application for a re-issuance covering the said Patents, and in particular, any
Supplemental Certificate of Protection relative to the Patent(s).     1.7  
License and Supply Contract shall mean the license and supply contract to be
entered into by IDM and SANOFI-SYNTHELABO pursuant to the provisions of
Article 6.3(b) below, in the event of the exercise of the Option for Exclusive
License by SANOFI-SYNTHELABO.

2



--------------------------------------------------------------------------------



 



  1.8   Effective Date shall mean the date on which this Memorandum of Agreement
shall take effect in accordance with provisions of Article 10.1 below.     1.9  
Application(s) shall mean all the documentation necessary to file an application
for a Marketing Authorization with the competent Health Authorities in each
Country.     1.10   Phase I Study shall mean, within the context of a
Development Program, all tolerance studies of a Product as well as any
pharmacodynamic study relative to said Product conducted by IDM in treated
patients.     1.11   Phase II Study shall mean, within the context of a
Development Program, all studies conducted by IDM to demonstrate clinical
activity of the Product in treated patients.     1.12   Phase III Study shall
mean, within the context of a Development Program, all studies conducted by IDM
to confirm the efficacy and evaluate the long-term tolerance of a Product in
order to obtain the Marketing Authorization for the said Product in the
Countries.     1.13   Development Offer shall mean the offer that IDM must make
to SANOFI-SYNTHELABO pursuant to the provisions of Article 3.2 below in order to
enable the later to exercise, or not, its right for a Development Option.    
1.14   Development Option shall mean SANOFI-SYNTHELABO’s irrevocable option
under Article III of this Memorandum of Agreement guaranteeing it, in the event
it exercises its option on a given Development Offer, the exclusive benefit of
the results of the corresponding Development Program in return for its financing
of the costs and expenses relative to said Development Program.     1.15  
Exclusive License Option shall mean SANOFI-SYNTHELABO’s irrevocable option under
Article V of this Memorandum of Agreement guaranteeing, in the event it
exercises its option on the Final Results of the Development, an exclusive
worldwide license for the results of the corresponding Development Program.    
1.16   Parties shall mean SANOFI-SYNTHELABO and IDM collectively (each of the
Parties being individually designated as a “Party”).     1.17   Country shall
mean any country located in the Territory.     1.18   Product shall mean a joint
collection of a minimum of [. . . *** . . .] elements and a maximum of [. . .
*** . . .] elements.

  (a)   [. . . *** . . .]     (b)   [. . . *** . . .]

     
 
  *Confidential Treatment Requested
   under 17 C.F.R. §§ 200.80(b)(4) and
   240.24b-2(b)(1)

3



--------------------------------------------------------------------------------



 



In the future, subject to relevant evolutions of science and technology, other
elements may be added to this list without modifying the general definition of
the Product as described in this Article.

  1.19   Final Product shall mean a sequence of stages as defined below:

     
 
  [. . . *** . . .]
 
   
 
  [. . . *** . . .]
 
   
 
  [. . . *** . . .]
 
   
 
  [. . . *** . . .]
 
   
 
  [. . . *** . . .]
 
   
 
  [. . . *** . . .]
 
   
 
  [. . . *** . . .]
 
   
 
  [. . . *** . . .]
 
   
 
  Any new stage that may be added to this definition in the future, subject to
relevant evolution of science and technology, between the initial sampling step
and the injection of the Final Product into the treated patient, is also an
integral part of the Final Product.

  1.20   Development Program shall mean, for a given Product in a specified
therapeutic indication, all pre-clinical and clinical studies conducted or to be
conducted by IDM and necessary for the preparation of applications for Marketing
Authorizations in the Countries of the Territory.     1.21   Industrial Property
of the Product shall mean collectively the Patents, Know-How, as well as any
intellectual property right that might be held by IDM, either before or
subsequent to the date of signature of this Memorandum of Agreement, or of which
it might have free disposal, and that would be necessary to exploit the results
of any one of the Development Programs and, in particular, (i) all copyrights
relative to computer software and/or (ii) cell lines, antigens and/or Antibodies
necessary to implement the Development Programs.

     
 
* Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

4



--------------------------------------------------------------------------------



 



  1.22   Permanent Development Results shall mean all data, information and
results obtained by IDM upon completion of a Development Program. These results
will be assembled and presented by IDM in accordance with Good International
Clinical Practices (ICH).     1.23   Know-How shall mean all knowledge,
processes, techniques and scientific information resulting from any of the
Development Programs carried out in application of this Memorandum of Agreement,
or that might be owned by IDM either before or subsequent to the date of
signature of this Memorandum of Agreement and/or of which IDM would have free
disposal, and that would be necessary in connection with the development,
manufacture, marketing and/or utilization of a Product. Know-How includes in
particular all knowledge of any kind contained in the Applications.     1.24  
Territory shall mean all the Countries in the World.     1.25   Third party
shall mean any individual or any legal entity except the Parties and their
Affiliates.     1.26   European Union shall mean any member Country of the
European Union on the date of signature of this Memorandum of Agreement, as well
as any other Country that might become a member of the European Union during the
entire life of this Memorandum of Agreement.

ARTICLE II – PURPOSE

  2.1   The purpose of this Memorandum of Agreement is to define the terms and
conditions under which IDM grants to SANOFI-SYNTHELABO, on a priority basis with
respect to any Third Party, (i) a specified number of options to Development
Programs undertaken by IDM, guaranteeing SANOFI-SYNTHELABO, in the event it
exercises a specified option, the exclusive benefit of the results of the
corresponding Development Program, and (ii) at completion of each Development
Program for which SANOFI-SYNTHELABO has exercised this option, an option for an
exclusive worldwide license for the results of said Development Program.     2.2
  This Memorandum of Agreement shall be binding between the Parties. It is
understood, however, that the Parties shall use their best efforts to formalize
in an application agreement (the “Final Agreement”) within four (4) months of
the Effective Date of this Memorandum of Agreement, certain detailed application
procedures for the application of this Memorandum of Agreement, but that the
formal signing of this Final Agreement is not considered by the Parties as a
precondition for their mutual acceptance of the provisions of this Memorandum of
Agreement.         Consequently, failure to sign to Final Agreement within the
above-mentioned period of four (4) months shall in no way affect the binding
nature of the provisions of this Memorandum of Agreement, which shall be deemed,
for all effects and purposes, to constitute the Final Agreement referred to
above.

5



--------------------------------------------------------------------------------



 



      The provisions of this Article 2.2 shall apply, mutatis mutandis, to the
formalization of the License and Supply Agreement referred to in Article 6.3
(b) below and the Amendment to the 1999 Agreements referred to in Article 8
below.

ARTICLE III – DEVELOPMENT OPTION

  3.1   As of the Effective Date of this Memorandum of Agreement and for a
period of ten (10) years following said Effective Date, IDM shall offer to
SANOFI-SYNTHELABO, on a priority basis with respect to any Third Party, and on
the terms and conditions defined in this Article III, all Products that IDM
plans to develop as Project Manager.         IDM will be considered as “Project
Manager” of any Product for which it controls directly or indirectly (and
therefore either as owner or licensee) the industrial property rights and
Know-how necessary for its development, manufacturing and unrestricted
marketing.     3.2   In order to validly trigger SANOFI-SYNTHELABO’s Development
Option pursuant to the provisions of this Article III, the Development Offer
shall mandatorily and cumulatively comply with three provisions defined in
paragraphs (a) to (c) below:

  (a)   The Development Option shall establish, in a reasonably documented
manner, (i) the in vitro proof of concept of the Product, including a
demonstration of the induction of a specific immune response to the relevant
antigen or Antibody in a specified therapeutic indication, and (ii) the in vivo
safety data of the Product in the first six (6) treated patients.     (b)   The
Development Offer shall include a draft Development Program (including an
implementation timetable and a budget estimate) prepared and submitted to the
Executive Committee by the Development Committee based on data gathered by the
Research Committee and approved by the Executive Committee, for the therapeutic
indication for which the proof of concept referred to above has been
established.     (c)   The Industrial Property of the Product included in the
Development Offer and/or its future exploitation, shall not be subject to and/or
shall not be subordinated in any manner whatsoever to, any Third Party rights
which existence could have a significant negative impact on the economic
potential of the Product for SANOFI-SYNTHELABO in the event of the exercise by
the latter of its Option for Exclusive License. The Development Offer shall
confirm the absence of such Third Party rights and, more generally, shall
identify the Third Party rights whose existence could have a negative or
positive impact on the economic potential of the Product.         Annex 3.2
(c) identifies all third party rights affecting the Industrial Property of the
Products currently undergoing development by IDM. IDM guarantees its accuracy.

6



--------------------------------------------------------------------------------



 



  3.3   IDM shall be free to grant one or more licenses for the industrial
property and Know-how rights that it controls, directly or indirectly, to Third
Party “Project Managers”, in the sense defined in Article 3.1 above, for their
own development projects.         It is established, however, that the use of
this freedom may never result, after the execution date of this Memorandum of
Agreement, in the assignment or granting to a Third Party of exclusive rights
for any indication or therapeutic use and/or industrial property rights – or
Know-How – directly or indirectly controlled by IDM.         By exception to
what is set forth in the first paragraph of Article 3.3, and unless prior
written consent was granted by SANOFI-SYNTHELABO, IDM may not grant such
licenses to Third Parties for development programs that (i) rely on the same
antigen(s) and/or the same Antibody (antibodies) or that (ii) involve the same
therapeutic indication(s) as an on-going Development Program, based on the same
family of effector MAK or DC cells. It is stipulated by the Parties that the
restrictions specified above in Article 3.3, paragraph three (ii) shall
terminate once a Product is registered for the indication covered by the
Development Program.     3.4   SANOFI-SYNTHELABO may exercise its right for a
Development Option under this Article III for up to ten (10) option rights for
the first five (5) years following the Effective Date of this Memorandum of
Agreement.         At the end of the fifth (5th) year following the Effective
Date of this Memorandum of Agreement, SANOFI-SYNTHELABO may exercise its right
for a Development Option under this Article III for up to two (2) option rights
per year. SANOFI-SYNTHELABO therefore has a credit equal to twenty
(20) Development Option rights, including two (2) Preferential Options as
defined in Article 3.8 below.     3.5   SANOFI-SYNTHELABO shall be required to
exercise its right for a Development Option within two (2) months after notice
was given by IDM to SANOFI-SYNTHELABO of a Development Offer. IDM shall give
such notice of a Development Offer to SANOFI-SYNTHELABO as soon as possible
after the date on which the Executive Committee has approved the corresponding
proposed Development Program, and no later than sixty (60) days after such date.
According to the provisions of Article 3.2 (b), the Research Committee shall
submit to the Development Committee the proof of concept (as defined in
Article 3.2 (a) (i)), and the latter shall submit to the Executive Committee for
approval a proposed Development Program including an estimated timetable and
budget, the Executive Committee having a maximum of thirty (30) days from the
date of communication of the corresponding proposal to approve this Development
Program.

  (a)   In the event SANOFI-SYNTHELABO were to notify IDM within the
above-mentioned period of two (2) months of its decision not to exercise its
right for a Development Option, or if it fails to give any reply to IDM within
that time, IDM shall be released from any obligation in connection with the
development of the Product in the therapeutic indication specified in the
Development Offer, and IDM shall be free to develop this Product in that

7



--------------------------------------------------------------------------------



 



      therapeutic indication either on its own or in collaboration with a Third
Party.         The non-exercise by SANOFI-SYNTHELABO of its right for a
Development Option shall in no way affect the option right credit it has under
Article 3.4 above for the corresponding period.     (b)   In the event
SANOFI-SYNTHELABO were to notify IDM within the above-mentioned period of two
(2) months of its decision to exercise its option right, SANOFI-SYNTHELABO shall
assume financing of the corresponding Development Program, for which IDM will
retain operational responsibility, in accordance with provisions of Article V
below.         Exercise by SANOFI-SYNTHELABO of its right for a Development
Option shall affect its option right credit pursuant to Article 3.4 above. Such
credit shall be reduced for the corresponding period by one unit for each
exercised option right.

  3.6   For each right for a Development Option exercised by SANOFI-SYNTHELABO
pursuant to the provisions of this Article III, SANOFI-SYNTHELABO shall pay IDM
an amount not including taxes of [. . . *** . . .] , subject to the provisions
of Article 3.8 below.         This amount shall be paid by bank transfer to the
bank account whose references will be provided in due time to SANOFI-SYNTHELABO,
within thirty (30) days of the date of receipt by IDM of the notice from
SANOFI-SYNTHELABO of its decision to exercise its right for a Development Option
pursuant to the provisions of Article 3.5 (b) above.     3.7   Notwithstanding
the foregoing provisions, IDM shall submit to SANOFI-SYNTHELABO as soon as
possible following the execution date of this Memorandum of Agreement, all its
on-going Development Programs outstanding at that date for which IDM is the
Project Manager and which are listed in Annex 3.7 (the “On-going Programs). IDM
shall transmit to SANOFI-SYNTHELABO, subject to the confidentiality and
restricted use obligations defined in Article IX of this Memorandum of
Agreement, all information necessary to enable SANOFI-SYNTHELABO to evaluate its
interest and possibly exercise a right for a Development Option to such On-going
Programs.         SANOFI-SYNTHELABO shall have, with respect to these On-going
Programs, the right to exercise, or not, its Development Options on the terms
and conditions defined in this Memorandum of Agreement, and such right may be
exercised, at the sole option of SANOFI-SYNTHELABO and without limitation, for
one, several or all of the On-going Programs, provided, however, that it may not
exceed the limit of ten (10) programs specified for the first five (5) years of
this Memorandum of Agreement.         SANOFI-SYNTHELABO shall be required to
exercise its rights for a Development Option for the On-gong Programs not later
than (i) November 1,

     
 
* Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

8



--------------------------------------------------------------------------------



 



2001, or (ii) thirty days following the Effective Date of this Memorandum of
Agreement, whichever is later.
In the event of non-exercise by SANOFI-SYNTHELABO of its right for a Development
Option by the deadline specified for a given On-going Program, IDM shall be
released from any obligation with respect to such On-going Program in the
corresponding therapeutic indication, and IDM shall be free to develop the
corresponding Product in this therapeutic indication either on its own or in
collaboration with a Third Party.
In the event of exercise by SANOFI-SYNTHELABO of its right for a Development
Option by the specified deadline with respect to a given On-going Program,
SANOFI-SYNTHELABO shall pay IDM, depending on the development stage of such
On-going Program as at the date on which the Development Option is exercised,
the cumulative amount that it would have been required to pay on that date in
application of Articles 3.6 and 5.4 of this Memorandum of Agreement if it had
exercised its Development Option at the beginning of such On-going Program, and
shall reimburse IDM for the costs and expenses linked directly to the On-going
Program and incurred by IDM prior to that date.
This amount shall be paid by bank transfer to the bank account which references
will be given in a timely fashion to SANOFI-SYNTHELABO within thirty (30) days
of the date of receipt by IDM of the notice from SANOFI-SYNTHELABO of its
decision to exercise its right for a Development Option related to the said
On-going Program.

  3.8   IDM grants preferential terms to SANOFI-SYNTHELABO for two (2) rights
for a Development Option (the “Preferential Options”) among the twenty (20) held
by SANOFI-SYNTHELABO pursuant to Article 3.4 above.         Pursuant to the
preceding paragraph, preferential terms and conditions shall be understood to
mean that SANOFI-SYNTHELABO, for each of the two (2) Preferential Options, shall
be released from any obligation to pay the amounts specified in Article 3.6,
Article 5.4 and Article 6.4.         Consequently, SANOFI-SYNTHELABO shall only
be obligated to pay IDM, for each of these Preferential Options, and solely to
the extent it exercises the corresponding Option for Exclusive License, the
amount specified in Article 6.5 below, within the limits defined in that
Article.         SANOFI-SYNTHELABO may freely choose the Development Offer for
which it decides to exercise the first of its Preferential Options, but (i) may
not exercise the second immediately after the first, and (ii) may not exercise a
Preferential Option for an On-going Program as defined in Article 3.7 above.    
3.9   Once IDM has obtained the in vitro proof of concept for a given Product
and the tolerance data on said Product in the first six (6) treated patients but
if no collaboration between IDM and SANOFI-SYNTHELABO has taken place with
respect to such Product within the framework of the provisions of this
Memorandum of Agreement (and specifically in the event that, without prejudice
to the provisions of Article 5.7 below, the Parties cannot agree within the

9



--------------------------------------------------------------------------------



 



      Executive Committee as to the corresponding Development Program), IDM
shall in no way be able to enter into a collaboration agreement with any Third
Party with respect to said Product on terms that are more favorable than the
terms and conditions proposed by IDM to SANOFI-SYNTHELABO.         In order to
permit SANOFI-SYNTHELABO to ensure that IDM will duly fulfill its obligation
under this Article 3.9 and solely to that end, IDM shall inform
SANOFI-SYNTHELABO in a timely fashion of any negotiations undertaken by IDM with
a Third Party with respect to such a collaboration agreement, and shall inform
it, in any event and prior to the conclusion of such collaboration agreement, of
the final terms and conditions of such agreement. This information shall be
covered by the confidentiality and restricted use obligations defined in
Article IX of this Memorandum of Agreement.         In no event shall the
provisions of this Article 3.8 be construed as limiting or restricting in any
way the priority right of SANOFI-SYNTHELABO to IDM’s Development Programs on the
terms and conditions defined in this Memorandum of Agreement. In no event shall
the provisions of this Article 3.8 be construed as limiting or restricting in
any way whatsoever IDM’s property rights to the products excluded from this
Memorandum of Agreement.

ARTICLE IV – JOINT COMMITTEES

  4.1   In order to ensure the follow-up of all Development Programs undertaken
by the Parties under this Memorandum of Agreement, the Parties agree to set up :

  (a)   an Executive Committee responsible for approving each Development
Program (as detailed in Article 3.5, paragraph one), prior to their
communication to SANOFI-SYNTHELABO pursuant to the provisions of Article 3.2
(b) above, as well as for the overall follow-up and approval of any modification
to the initial Development Programs.     (b)   a Research Committee responsible
for evaluating each Product from the date the proof of concept is obtained until
the Product enters Phase I Development.     (c)   a Development Committee
responsible for the definition and supervision of each Development Program
subsequent to the date the Proof of Concept is obtained until the date the
corresponding Marketing Authorizations are obtained and the submission of these
Development Programs for approval to the Executive Committee.     (d)   a
Manufacturing and Supply Committee responsible for supervising all aspects
relative to the manufacturing, supply and cost of the Products (a first estimate
of which shall be submitted to the Executive Committee not later than the end of
Phase II of each Development Program) in the event of the exercise by
SANOFI-SYNTHELABO of one of its rights for Exclusive License Option in
accordance with the provisions of Article VI below, and

10



--------------------------------------------------------------------------------



 



  (e)   a Finance Committee responsible for budget control of the Development
Programs undertaken pursuant to this Memorandum of Agreement.

The Executive Committee, the Research Committee, the Development Committee, the
Manufacturing and Supply Committee and the Finance Committee are jointly
referred to hereinafter as the “Joint Committees”. The missions of the Executive
Committee are more fully described in Annex 4.1 of this Memorandum of Agreement.
The missions of the other Joint Committees shall be more fully defined by the
Executive Committee at its first meeting.
Each Joint Committee other than the Executive Committee may be assisted in
carrying out its missions by joint membership sub-committees that report to
them. The creation of such sub-committees and their operating rules shall be
subject to prior approval of the Executive Committee.

  4.2   The Joint Committees shall be constituted as follows:

  –   The Executive Committee shall consist of six (6) permanent members, three
(3) for each of the Parties.

Each of the Parties shall notify the other, within thirty (30) days of the
Effective Date of this Memorandum of Agreement of the identity of their
respective permanent members on the Executive Committee.
The first meeting of the Executive Committee shall take place within sixty (60)
days of the Effective Date of this Memorandum of Agreement. Meetings of the
Executive Committee shall be called by any of its permanent members, or by one
of the Parties, and at least once every four (4) months, on the premises of each
Party alternatively.
The Joint Committees other than the Executive Committee shall report to the
Executive Committee and shall each be comprised of four (4) permanent members,
two for each of the Parties. The permanent members of each of these Joint
Committees shall be designated for each of the Parties by the permanent members
representing that Party on the Executive Committee.
This designation shall be set forth in a joint set of minutes prepared to that
end by the permanent members of the Executive Committee. They may be
subsequently replaced in the same manner by simple decision of the permanent
members representing the corresponding Party, set forth in a joint set of
Executive Committee minutes.
The Executive Committee shall call the first meeting of each Joint Committee
other than the Executive Committee. Subsequent meetings shall then be called by
the Executive Committee or by any of the permanent members of such Joint
Committee, and at least once every four (4) months, absent a decision to the
contrary of the Executive Committee, on the premises of each Party
alternatively.

11



--------------------------------------------------------------------------------



 



  4.3   Each of the Joint Committees has authority for information, consultation
and (i) recommendation in their respective areas with respect to the Joint
Committees other than the Executive Committee and (ii) decision-making with
respect to the Executive Committee. To be valid, a recommendation and/or a
decision, as the case may be, requires that all permanent members of both
Parties are present or represented and that said permanent members present or
represented approve it unanimously. In the event there is no unanimous agreement
as to a recommendation submitted for approval to a meeting of any of the Joint
Committees other than the Executive Committee, the recommendation may be
submitted to the Executive Committee itself, on the initiative of any permanent
member of the corresponding Joint Committee. In the event of any disagreement
within the Executive Committee with respect to a decision submitted to the
Executive Committee for approval, that cannot be resolved in application of the
provisions of this Memorandum of Agreement, provisions of Article 5.7 below
shall apply.         It is understood, however, that in no event may the
decisions of any one of the Joint Committees, including the Executive Committee,
have the effect of modifying in any way whatsoever the rights and obligations of
the Parties under this Memorandum of Agreement; any modification of the terms
and conditions of this Memorandum is to be made pursuant to the provisions of
Article 11.2 below. In no event may the joint minutes of the Joint Committees
therefore be deemed as constituting amendments to this Memorandum of Agreement.

ARTICLE V – DEVELOPMENT

  5.2   Without prejudice to the provisions of Article 3.2 above, and without
waiting for a formal Development Offer, IDM shall provide SANOFI-SYNTHELABO,
through the Research Committee, and as soon as possible after obtaining each of
them, with (i) the in vitro proof of concept for any Product under development
at IDM, and (ii) the in vivo safety data for such Product in the first six
(6) treated patients.           As of providing such information, the Parties
(i) shall work together in the appropriate Joint Committees to prepare the
corresponding proposed Development Program (as detailed in Article 3.5,
paragraph one), to be submitted to the Executive Committee for approval and
(ii) shall consult each other, within the Research Committee and the Development
Committee, in connection with IDM’s preparation of the Development Offer to be
submitted to SANOFI-SYNTHELABO in accordance with provisions of Article 3.2
above.         More generally, IDM shall regularly inform SANOFI-SYNTHELABO, on
a priority basis with respect to any Third Party, during meetings of the
Executive Committee, of its entire research and development policy and of all
Product development projects which possible launch it intends to investigate.
For all useful purposes and effects, it is recalled that the information
obtained by SANOFI-SYNTHELABO in this context shall be covered by the
confidentiality and restricted use obligations defined in Article IX.        
Each of the Parties shall remain responsible for the costs and expenses that it
incurs in relation with this Article 5.1.

12



--------------------------------------------------------------------------------



 



  5.2   In the event SANOFI-SYNTHELABO exercises a Development Option for a
given Development Program, IDM agrees to carry out diligently the corresponding
Development Program as potentially amended by the Executive Committee, in strict
compliance with applicable laws and regulations as well as good International
Clinical Practices (ICH). IDM shall devote appropriate material and human
resources to properly carry out the Development Program in compliance with the
corresponding implementation timetable and budget. As of the exercise by
SANOFI-SYNTHELABO of a Development Option, IDM may not interrupt a Development
Program at any phase whatsoever, without the prior written approval of
SANOFI-SYNTHELABO, subject to the provisions of Article 5.4 below.         The
provisions applicable in the event IDM is not in a position to assume its
obligations under the Development Program are defined in Article 5.8 below.    
    Notwithstanding the financing of the Development Program by
SANOFI-SYNTHELABO, IDM shall carry out the corresponding work under its own
responsibility. Consequently, IDM waives any recourse against SANOFI-SYNTHELABO
or any one of its Affiliates for any damage that it might sustain out of the
implementation of a given Development Program, and shall hold SANOFI-SYNTHELABO
and/or any of its Affiliates harmless in any Third Party action based on a
damage sustained by that Third Party out of the Development Program.        
Throughout the implementation period of the Development Program,
SANOFI-SYNTHELABO or a Third Party expert designated by SANOFI-SYNTHELABO and
bound by a confidentiality obligation, may audit, including on the premises of
any Third Party to which IDM might decide to subcontract all of part of the
implementation of the Development Program and for which IDM stands surety under
the provisions of this Article, subject to reasonable prior notice and during
normal office hours, all of the development work carried out under the
Development Program, as well as all documents and instruments substantiating the
costs and expenses resulting therefrom for IDM. The information obtained by
SANOFI-SYNTHELABO within the context of such audit shall be covered by the
confidentiality and restricted use obligations defined in Article IX.         In
the event of the exercise by SANOFI-SYNTHELABO of its right for Exclusive
License Option in light of the Final Development Results, IDM agrees to prepare,
pursuant to the rules of the Art and applicable regulations in the Countries,
the necessary Applications required for filing by SANOFI-SYNTHELABO, its
Affiliates and/or its licensees, requests for Marketing Authorizations for the
Countries for which the Exclusive License Option has been exercised.         All
results from the implementation of each Development Program shall be the sole
property of IDM and shall be part of the purpose of the Exclusive License
Option.         IDM, after consulting with SANOFI-SYNTHELABO, shall arrange for
the patent protection of these results, as they are obtained, in its own name
and shall be responsible both in France and abroad for initiating the
corresponding patent

13



--------------------------------------------------------------------------------



 



      applications procedures, shall manage the procedures from the review of
these applications through the issuance of the Patents, as well as any objection
and appeals proceedings. IDM shall also be responsible for the costs of filing,
maintenance and defense with regard to the Patents filed in the United States of
America, Japan and in all States of the European Union, both during the period
relative to the implementation of the developments by IDM and during the period
of commercial exploitation of the corresponding results by SANOFI-SYNTHELABO.
SANOFI-SYNTHELABO, for its part, shall be responsible for the costs of filing,
maintenance and defense relative to Patents filed in any Country other than the
United States of America, Japan and the States comprising the European Union
involving these results, both during the period relative to the implementation
of the corresponding developments by IDM and during the period of commercial
exploitation of the corresponding results by SANOFI-SYNTHELABO.         Prior to
communication of the summary report of the final results of the studies relative
to the Phase I of each Development Program, IDM shall give to SANOFI-SYNTHELABO
the final study relative to the freedom to exploit the Product covered by said
Development Program.

  5.3   SANOFI-SYNTHELABO may permanently at any time without justification and
subject only to a prior notice of three (3) months given to IDM, interrupt each
Development Program without owing any compensation. In the event
SANOFI-SYNTHELABO exercises its interruption right, IDM shall be free to develop
the corresponding Product in the therapeutic indication covered by the
interrupted Development Program, either on its own or in collaboration with a
Third Party. SANOFI-SYNTHELABO shall not be subject to giving any prior notice
in the event its decision is made within the context of the provisions of
Article 5.4 (c) below.     5.4   At the end of Phase I, Phase II and Phase III
of each Development Program, IDM shall provide SANOFI-SYNTHELABO with a summary
report of final results of such clinical Phase, this submission will be made
within thirty (30) days from completion of the report. The Executive Committee
shall then meet within one (1) month of the submission to evaluate these final
results.

  (a)   If the Executive Committee decides, based on the results of the clinical
Phase, to pursue the implementation of the Development Program,
SANOFI-SYNTHELABO shall owe IDM, subject to the provisions of Article 3.8 below,
the following amounts:

  (i)   In the event of a decision, duly set forth in joint minutes, and based
on a Phase I summary report, to start Phase II work, SANOFI-SYNTHELABO shall owe
IDM an amount equal to [. . . *** . . .] before taxes.         This amount shall
be paid by bank transfer to the bank account whose references shall be provided
in a timely manner to SANOFI-SYNTHELABO within thirty (30) days from the date of
the joint minutes referred to above.

     
 
* Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

14



--------------------------------------------------------------------------------



 



In the event of a decision, duly set forth in joint minutes, and based on a
Phase II summary report, to start Phase III work, SANOFI-SYNTHELABO shall owe
IDM an amount equal to [. . . *** . . .] before taxes.
This amount shall be paid by bank transfer to the bank account whose references
shall be provided in a timely manner to SANOFI-SYNTHELABO within thirty
(30) days from the date of the joint minutes referred to above.

  (b)   If the Executive Committee decides, given the results of the clinical
Phase, that continuation of the work started under the Development Program is
subject to modification of the constituents of the Product as such elements are
listed in Article 1.18 of this Memorandum of Agreement, the following provisions
shall apply:

  (i)   if the modification applies only to a single constituent of the Product
for which a new element is substituted, the modified Product shall be considered
to be the continuation of the initial Product, as a consequence of which the
decision to continue work within the context of the modified Development Program
shall in no way impact the Development Option right credit of SANOFI-SYNTHELABO.
Any payment made within the context of the initial Development Program shall, to
all effects and purposes, be deemed to have been made in the context of the
modified Development Program.     (ii)   if the modification applies to two or
more constituents, and without prejudice to the provisions of Article 5.6
(a) below, the modified Product shall be considered a new Product which,
according to the provisions of Article 3.2 above, shall require a new
Development Offer, on the terms and conditions defined in said Article 3.2.

  (c)   If the Executive Committee decides, based on the results of the clinical
Phase, not to pursue the implementation of the subsequent Phases of the
Development Program, or if SANOFI-SYNTHELABO decides on its own, based on these
results, to permanently interrupt the Development Program pursuant to the
provisions of Article 5.3, IDM shall be free, without any other consideration on
its part, to develop the corresponding Product in the therapeutic indication
covered by the interrupted Development Program, either on its own or in
collaboration with a Third Party.     (d)   In the event there is no agreement
within the Executive Committee as to the decision submitted to it for approval,
the provisions of Article 5.7 below shall apply if necessary.

  5.5   SANOFI-SYNTHELABO shall cover all the costs and expenses directly linked
to the implementation by IDM of each Development Program, within the limits
defined in the budget estimate for said Development Program.

     
 
* Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

15



--------------------------------------------------------------------------------



 



Any modification in the budget estimate of the Development Program that may be
proposed by the competent Joint Committees shall require a motion by the
Executive Committee.

  5.6   (a) If during the implementation of the given Development Program, it
appears to one of the Parties that a different therapeutic indication (“New
Indication”) or an extended indication (“Extended Indication”) may be obtained
with the same Product (apart from the initial therapeutic indication) within the
context of a modified Development Program, the Parties shall negotiate in good
faith any change to the Development Program.         (b) In the event of a
disagreement between the Parties as to the appropriateness or conditions of this
change within two (2) months of the date on which the first-acting Party shall
have notified the other of its decision to start the negotiations specified in
paragraph (a) above, each Party shall be free to undertake by itself, at its
sole expense, the development corresponding to the New Indication or to the
Extended Indication (the “Supplemental Development”). In such event:

  (i)   Regardless of which Party undertakes this Supplemental Development,
SANOFI-SYNTHELABO shall be released with regard to that party from any
obligation to pay any milestone whatsoever for the different corresponding
phases of development, or upon any regulatory filing with the competent Health
Authorities if such development is successful (and in particular from any
payment obligation under Articles 3.6, 5.4, 6.4 and 6.5 of this Memorandum of
Agreement).     (ii)   If the Party which decided to undertake the Supplemental
Development is SANOFI-SYNTHELABO, IDM shall grant the latter, free of charge, a
non-exclusive license, with the right of sublicense, for IDM’s rights to the
Industrial Property of the Product, including the results of work undertaken
earlier under the relevant Development Program, in order to implement or cause
to be implemented said Supplemental Development IDM shall supply
SANOFI-SYNTHELABO with the Product at its full manufacturing cost for the needs
of such Supplemental Development.         All results of the implementation of
the Supplemental Development shall be the exclusive property of the Party that
will have assumed responsibility for it.     (iii)   In the event the
Supplemental Development makes it possible to obtain from the competent Health
Authorities a New Indication or an Extended Indication for the Product, the
following provisions shall apply:

  –   At the end of the Supplemental Development, SANOFI-SYNTHELABO shall have a
worldwide exclusive license option (including vis-à-vis IDM and its Affiliates),
with the right to sublicense, for IDM’s rights to the Industrial Property of the
Product in order to sell the Product, cause it to be sold, exploit it, cause it
to be exploited in the Territory in such New Indication or Extended Indication.

16



--------------------------------------------------------------------------------



 



      If the Supplemental Development was done by IDM, the Industrial Property
of the Product covered by this option shall include the results of the
Supplemental Development.     –   In the event this option is exercised by
SANOFI-SYNTHELABO, it is understood that (1) the exclusive license thus granted
would have a term identical to the term defined in paragraph (x) of Article 6.3
(b) below, (2) IDM shall supply the Product to SANOFI-SYNTHELABO on terms and
conditions identical to those defined in paragraph (viii) of Article 6.3
(b) below, the selling price of the Product as defined in this Article being
deemed to include compensation for this exclusive license, and (3) the Party
that was responsible for the Supplemental Development shall receive a specific
payment defined in accordance with the following provisions:

  –   If the Supplemental Development was done by IDM, SANOFI-SYNTHELABO shall
pay IDM [. . . *** . . .] of the updated amount, based on the average Euribor
one-year rates determined as of the date of exercise of the above-mentioned
option and then on each anniversary date of such exercise, of all the costs and
expenses directly linked to the implementation by IDM of the Supplemental
Development, plus a Developer royalty equal to [. . . *** . . .] of Net Sales
(as this term if defined in Article 6 below) of the Product in such New
Indication or Extended Indication.     –   If the Supplemental Development was
done by SANOFI- SYNTHELABO, IDM shall pay SANOFI-SYNTHELABO a Developer royalty
equal to [. . . *** . . .] of Net Sales (as this term if defined in Article 6
below) of the Product in such New Indication or Extended Indication.

In the event that, for any reason, IDM were unable to supply
the Product, the licenses specified in this Article 5.6 (b) shall be extended,
without prejudice to any other action available to SANOFI-SYNTHELABO because of
such failure, and without any change in their payment conditions, to the right
to produce the Product and/or cause it to be produced.

  5.7   In the event of a disagreement within the Executive Committee as to a
decision submitted for approval that would not permit the Development Program to
be pursued under reasonable conditions (i) that is not resolved in application
of the provisions of this Memorandum of Agreement and in particular Articles 5.6
(b) or 5.8 above, (ii) that does not result from a unilateral decision by IDM to
interrupt the implementation of a Development Program at the end of any one of
its Phases, and/or (iii) that does not result from the failure by one of the
Parties to perform its obligations under this Memorandum of Agreement, the
following provisions shall apply:

     
 
* Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

17



--------------------------------------------------------------------------------



 



  (a)   The disagreement shall be noted in the joint minutes of the
corresponding Executive Committee meeting.         A second meeting of the
Executive Committee shall be called and shall meet within one (1) month of the
date of the meeting during which this disagreement was noted. At this second
meeting, the members of the Executive Committee shall use their best efforts to
resolve in good faith the difference noted.     (b)   In the event of a
disagreement that persists after this second meeting of the Executive Committee,
this fact shall again be noted in the corresponding joint minutes, and the
difference shall be submitted for resolution to the respective General
Managements of both Parties (the Chairman of the Board of Directors for IDM, and
either the Chairman of the Board of Directors or the Director of Research and
Development for SANOFI- SYNTHELABO). General Managements of the Parties shall
use their best efforts to resolve the difference in good faith.

  (i)   In the absence of a friendly agreement between General Managements of
the Parties within sixty (60) days of the date of the second meeting of the
Executive Committee referred to above, the Parties shall designated by mutual
consent an investment bank of international reputation with specific competence
in the field of evaluating pharmaceutical development projects (hereinafter, the
“Expert”), which shall be responsible for assessing the market value of
commercial rights and the Parties’ respective revenues derived from the results
of the Development Program at issue, as such commercial rights and revenues
result from the provisions of this Memorandum of Agreement. This assessment
shall be based on a global fair market value for the product related to the
development program and shall be adjusted to reflect the corresponding
development risk in terms of the clinical Phase reached by such Development
Program concerned on the date when this assessment is made.         The Expert
shall have a period of forty-five (45) days to notify his assessment to the
Parties. Each Party shall be authorized to provide the Expert, as soon as
possible after the start of the expert’s valuation period, and for information
purposes only, with a copy addressed to the other Party, (i) of its own
assessment of these commercial rights and revenues as well as the substantiation
for this assessment, and (ii) a single critical analysis of the valuation made
by the other Party.         Absent an agreement between the Parties as to
designation of the Expert, the latter shall be named by the President of the
International Chamber of Commerce of Paris at the instance of the first-acting
Party.         The Expert’s fees and costs shall be shared equally by the
Parties.

    (ii) Based on the assessment made by the Expert, IDM shall have a right to

18



--------------------------------------------------------------------------------



 



      take back any rights granted to SANOFI-SYNTHELABO pursuant to the
provisions of this Memorandum of Agreement regarding the results relative to the
said Development Program, subject to payment by IDM to SANOFI-SYNTHELABO, by way
of compensation, of an amount corresponding to the assessment of the value of
SANOFI-SYNTHELABO’s rights by the Expert. IDM shall be required to notify
SANOFI-SYNTHELABO of its decision to exercise its right to take back within
three (3) months of the date on which the Expert notifies the Parties of the
results of its evaluation pursuant to the provisions of paragraph (i) above,
payment of the corresponding amount to be made by bank transfer to the account
whose references shall be communicated in a timely fashion by SANOFI-SYNTHELABO
not later than the expiration date of the above-mentioned period of three
(3) months.     (iii)   If IDM fails to exercise its right to take back within
the above-mentioned period or if, having exercised such right by the specified
deadline, if IDM fails to pay the amount of the corresponding compensation by
that same deadline, SANOFI-SYNTHELABO shall have an exclusive license option to
the results relative to the said Development Program, subject to the payment by
SANOFI-SYNTHELABO to IDM, by way of compensation, of an amount corresponding to
the Expert’s assessment of the value of the IDM’s rights.

  –   SANOFI-SYNTHELABO shall have a period of three (3) months following the
end of the period of three (3) months specified in paragraph (ii) above in which
to exercise, or not, the above-mentioned exclusive license option.     –   If
SANOFI-SYNTHELABO exercises its exclusive license option by the above-mentioned
deadline, IDM shall grant SANOFI-SYNTHELABO an exclusive worldwide license
(including with respect to IDM and its Affiliates) with the right to sublicense,
for its rights to the Intellectual Property of the Product, including the
results from work previously carried out under the said Development Program, in
order to further carry out or cause to be carried out the Development Program,
to sell, cause to be sold, to exploit, cause to be exploited, the Product in the
therapeutic indication covered by the Development Program.     –   In return for
the payment by SANOFI-SYNTHELABO to IDM of the above-mentioned compensation,
which shall take place within the above-mentioned period of three (3) months by
bank transfer to the account whose references shall be indicated in a timely
fashion by IDM (i) SANOFI-SYNTHELABO shall not be required to make any milestone
payment on the different corresponding clinical Phases while pursuing the
Development Program, or, upon obtaining any Marketing Authorization for the
Product covered by this Development Program if it is successful, to make any
payment under Articles 3.6, 5.4, 6.4 and 6.5 of this Memorandum of Agreement,
(ii) IDM shall be required to supply the Product to SANOFI-SYNTHELABO, at its
own full manufacturing cost, not only for the needs of the Development

19



--------------------------------------------------------------------------------



 



      Program but also, in case it is successful, and at the same full
manufacturing cost, for the needs of the commercial exploitation of the Product
by SANOFI-SYNTHELABO. In the event that, for any reason, IDM proves unable to
supply the Product, the above exclusive license shall, without prejudice to any
other action available to SANOFI-SYNTHELABO as a result of this failure, be
extended without any modification of the terms and conditions of its
compensation, to the right to produce the Product and/or cause it to be
produced, and (iii) SANOFI-SYNTHELABO shall not be required to pay any royalty
of any kind whatsoever in payment of the corresponding exclusive license.     –
  All results of the implementation of the Development Program shall be the
exclusive property of SANOFI-SYNTHELABO.     –   The exclusive license thus
granted shall have a term identical to the term defined in paragraph (x) of
Article 6.3 (b) below.

  5.8   In the event IDM continues in its failure to perform its obligations
under any Development Program thirty (30) days following receipt of the formal
notice given by SANOFI-SYNTHELABO to IDM to remedy this default, and without
prejudice, if applicable, to the implementation of the provisions of Article 5.7
above, SANOFI-SYNTHELABO shall be free to decide to proceed alone to carry out
the Development Program. The same provisions shall apply in the event IDM were
to decide unilaterally to interrupt a Development Program at the end of any of
its phases. In such event:

  (a)   SANOFI-SYNTHELABO shall be released, with respect to continuing the
Development Program, from any obligation to pay any milestone on the
corresponding different phases, or with respect to obtaining any Marketing
Authorization for the Product covered by said Development Program if it is
successful, from any payment obligation under Articles 3.6, 5.4, 6.4 and 6.5 of
this Memorandum of Agreement.     (b)   IDM shall grant SANOFI-SYNTHELABO an
exclusive worldwide license (including with respect to IDM and its Affiliates),
with the right to sublicense, for its rights to the Intellectual Property of the
Product, including the results from work previously carried out under such
Development Program, to further carry out such Development Program or to cause
it to be carried out, to sell the Product, to cause it to be sold, to exploit
it, to cause it to be exploited, in the therapeutic indication covered by the
Development Program. IDM shall supply SANOFI-SYNTHELABO, at its full cost price,
with Product for the needs of the Development of Program.         All results of
the implementation of the Development Program shall be the sole property of
SANOFI-SYNTHELABO.     (c)   the exclusive license thus granted shall have a
term identical to the term defined in paragraph (x) of Article 6.3 (b) below,
and IDM shall supply the Product to SANOFI-SYNTHELABO, in a commercial phase, on
terms and conditions identical to those defined in paragraph (viii) of
Article 6.3

20



--------------------------------------------------------------------------------



 



      below, the selling price of the Product as defined in this Article being
deemed to include payment for this exclusive license, SANOFI-SYNTHELABO shall
also receive a specific payment equal to, at the choice of IDM:

  –   either [. . .***. . .] of the updated amount, based on the average Euribor
one-year rates posted on the exercise date of the above option, then on each
anniversary date, of all the direct costs and expenses incurred by
SANOFI-SYNTHELABO for implementation of the Supplemental Development, plus a
Developer royalty equal to [. . .***. . .]of Net Sales (as such term is defined
in Article 6 below) of the Product in the therapeutic indication covered by the
Development Program,     –   or a Developer royalty equal to [. . . *** . . .]
of Net Sales (as such term is defined in Article 6 below) of the Product in the
new Indication or Extended Indication concerned.

In the event that, for any reason whatsoever, IDM were to prove unable to supply
the Product, the above exclusive license shall, without prejudice to any other
action open to SANOFI-SYNTHELABO because of such default, be extended without
any modification of the terms of its compensation, to the right to produce the
Product and/or cause it to be produced.

  5.9.   In the event the Party that chooses not to undertake the Supplemental
Development were to reasonably identify an ethical risk related to the
implementation of the Supplemental Development by the other Party, it may
request by registered mail with return receipt addressed to the other Party (the
“Request for an Ethical Expert Analysis”), the set up of a committee of experts
(the “Ethics Commission”), staffed as indicated below, in charge of assessing
the compliance of the Supplemental Development with standard ethical rules in
the field of pharmaceutical development applicable to the type of therapeutic
indication covered by the Supplemental Development.         If no Request for an
Ethical Expert Analysis has been made within one (1) month from the date on
which the Party that decided to undertake the Supplemental Development
unilaterally makes this decision known to the other Party, the latter may no
longer take advantage of the provisions of this paragraph (iv).         This
Ethics Commission shall include five (5) experts in the field of pharmaceutical
development, two (2) of them being named by SANOFI-SYNTHELABO, two (2) being
named by IDM and the fifth and last, acting as Chairman of the Ethics
Commission, being named either by mutual agreement between SANOFI-SYNTHELABO and
IDM or, absent mutual agreement within fifteen (15) days of the date of
notification of the Request for an Ethical Expert Analysis, by the President of
the International Chamber of Commerce, at the request of the first-acting party.
The experts shall be chosen for their international reputation in such field.  
      The Expert Commission shall submit its opinion, which shall be binding on
the Parties, within a period of forty-five (45) days from the date of the
designation of

     
 
* Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

21



--------------------------------------------------------------------------------



 



the Chairman of the Ethics Commission. The decision of the Ethics Commission
shall be taken by a majority vote of its members and, in case of a tie, the
Chairman shall have the tie-breaking vote.
If the Ethics Commission concludes that the Supplemental Development is ethical,
that Development may be implemented. If it concludes that it is not ethical, the
Supplemental Development may not be implemented.
The Parties shall share equally the costs and expenses arising from the creation
and activity of this expert procedure.

  5.10.   It is understood by the Parties that in the event SANOFI-SYNTHELABO,
after exercising a Development Option right, were to interrupt the corresponding
Development Program, SANOFI-SYNTHELABO shall have a right of first refusal as to
any proposed collaboration agreement concluded subsequently by IDM with a Third
Party pertaining to such Development Program, or as to any development program
substantially similar to such Development Program (hereinafter the “Draft
Agreement”).         This right of first refusal shall apply on the following
conditions:

  (a)   SANOFI-SYNTHELABO may use its right of first refusal only up to       a
maximum of three (3) rights of first refusal actually exercised.     (b)   Until
the actual exercise by SANOFI-SYNTHELABO of its three (3) rights of first
refusal, IDM shall notify SANOFI-SYNTHELABO, subject to the confidentiality and
restricted use obligations defined in Article IX below, of any firm offer made
by a Third Party in good faith pertaining to a Draft Agreement that shall set
forth in detail all the determining economic and contractual provisions of the
projected collaboration under the said Draft Agreement.

     Under the conditions thus notified, SANOFI-SYNTHELABO shall have the right
to substitute itself for such Third Party upon notice of its decision addressed
to IDM within thirty (30) days of the date on which IDM has notified it of the
Draft Agreement. If SANOFI-SYNTHELABO fails to exercise its substitution right
by that deadline, IDM shall be free to conclude the Draft Agreement with such
Third Party, but may in no event do so on terms and conditions more favorable to
that Third Party than those offered to SANOFI-SYNTHELABO by IDM within the
context of the preceding provisions.
ARTICLE VI – OPTION for EXCLUSIVE RIGHT

  6.1.   Pursuant to the terms and conditions specified in this Memorandum of
Agreement, IDM hereby grants to SANOFI-SYNTHELABO an irrevocable option
(hereinafter the “Exclusive License Option”) to obtain, based on the Final
Development Results, an exclusive license (including vis-à-vis IDM and its
Affiliates) for its rights to the Industrial Property of the Product in order to
sell the Final Product, to cause it to be sold, to exploit it, to cause it be
exploited in the Territory in the therapeutic indication covered by the
corresponding Marketing Authorization.

22



--------------------------------------------------------------------------------



 



  6.2.   SANOFI-SYNTHELABO shall have an Exclusive License Option for each
Development Program carried out to its term in application of this Memorandum of
Agreement, or a maximum possible credit equal to twenty (20) Exclusive License
Option rights.     6.3.   SANOFI-SYNTHELABO shall be required to exercise its
Exclusive License Option within two (2) months from the date of notification by
IDM to SANOFI-SYNTHELABO of the summary report of the Final Development Results,
IDM shall give notice of the Final Development Results as soon as possible after
the date the corresponding Phase III Study is finalized, and not later than
sixty (60) days following such finalization date.

  (a)   In the event SANOFI-SYNTHELABO notifies IDM by the above-mentioned
deadline of two (2) months of its decision not to exercise its option right, or
fails to provide IDM with any reply by that deadline, IDM shall be released from
any obligation with respect to the Final Product in the therapeutic indication
covered by the corresponding Development Program, and IDM shall be free to
exploit this Final Product in that therapeutic indication either on its own or
in collaboration with a Third Party.     (b)   In the event SANOFI-SYNTHELABO
notifies IDM within the above-mentioned period of two (2) months of its decision
to exercise its Exclusive License Option, it shall have, subject to the exercise
by SANOFI-SYNTHELABO of its right of waiver as defined in Article 6.5 below, an
exclusive license (including vis-à-vis IDM and its Affiliates) for IDM’s rights
to the Industrial Property of the Product in order to sell the Final Product,
cause it to be sold, exploit it, cause it to be exploited in the Territory in
the therapeutic indication covered by the corresponding Marketing Authorization
(hereinafter the “Exclusive License”). The Exclusive License shall comply with
the following terms and conditions, which shall be carried over by the Parties
into a License and Supply Contract that the Parties will formalize within two
(2) months of the date of the exercise by SANOFI-SYNTHELABO of its Exclusive
License Option:

  (i)   Subject to the provisions of the following paragraph, SANOFI-SYNTHELABO
shall determine at its discretion the Countries of the Territory in which it
intends to file an application for an authorization to market and sell the
Product under the Exclusive License. It shall provide IDM with a list of these
Countries within two (2) months following the date on which it exercises its
Exclusive License Option.         Notwithstanding the foregoing provisions,
SANOFI-SYNTHELABO agrees to file at least (i) one Marketing Authorization in the
United States of America with the Food and Drug Administration, and (ii) one
European Marketing Authorization with the European Medication Evaluation Agency
(“EMEA”) or, alternatively, a Marketing Authorization for [. . .***. . .] Major
Countries of the European Union.

     
 
* Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

23



--------------------------------------------------------------------------------



 



The term Major Countries of the European Union, within the meaning of this
article, means France, Italy, the United Kingdom, Spain and Germany.

  (ii)   Within three (3) months from the date on which IDM receives the
notification from SANOFI-SYNTHELABO referred to in paragraph (i) above, IDM
shall remit to SANOFI-SYNTHELABO the Applications necessary to obtain the
Marketing Authorizations in the said Countries in the name and on behalf of
SANOFI-SYNTHELABO, its Affiliates and/or its licensees. After validation of
these Applications by the Regulatory Affairs Office of SANOFI-SYNTHELABO, which
must be obtained within a period of two (2) months from the date IDM provides
the Applications, SANOFI-SYNTHELABO will file the corresponding requests with
the Health Authorities within a maximum of two (2) months following such
validation.     (iii)   In the event SANOFI-SYNTHELABO fails to make the first
commercial sale of the Product in the United States of America within [. . .***.
. .] from the date on which it has, cumulatively, (i) obtained the corresponding
Marketing Authorization, and (ii) has met all local requirements for marketing
the Product, and in particular, all other administrative authorizations,
including any authorization relative to the sales price, IDM shall have the
right, upon simple notification to SANOFI-SYNTHELABO of its decision, to take
back the corresponding commercial rights. In the event IDM exercises this right,
IDM shall then be released from any obligation under the License and Supply
Contract for the United States of America, which would then be deemed as no
longer included in the territory of the Exclusive License and IDM will be free
to exploit this Final Product in the therapeutic indication either on its own or
in collaboration with a Third Party. SANOFI-SYNTHELABO shall, for its part, not
be entitled to any payment of any kind whatsoever.     (iv)   In the event
SANOFI-SYNTHELABO fails to make the first commercial sale of the Product in at
least [. . .***. . .] Major countries of the European Union within [. . .***. .
.] of the date as of which it has cumulatively, in each such country,
(i) obtained the corresponding Marketing Authorization and (ii) complied with
all local terms and conditions necessary for marketing the Product and, in
particular all other administrative authorizations, including any authorization
relative to the sales price, IDM shall have the right, upon simple notification
of its decision sent to SANOFI-SYNTHELABO, to take back the corresponding
commercial rights within the limits defined below. In the event of the exercise
by IDM of this right, IDM would then be released from any obligation under the
License and Supply Contract for the Countries of the European Union other than
the Countries in which SANOFI-

     
 
* Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

24



--------------------------------------------------------------------------------



 



SYNTHELABO has actually made the first commercial sale of the Product by the
above-mentioned deadline. These countries shall be deemed as no longer included
in the territory of the Exclusive License and IDM shall be free, for these
Countries, and without paying any consideration, to develop the Product in the
corresponding therapeutic indication, either on its own or in collaboration with
a Third Party. SANOFI-SYNTHELABO, for its part, shall not be subject to payment
of any compensation whatsoever.
Therefore, if by the end of the [. . .***. . .] period referred to above,
SANOFI-SYNTHELABO has actually made the first commercial sales of the Product in
at least [. . .***. . .] Major Countries of the European Union, the Product
shall be deemed as marketed in all the Countries of the European Union and IDM
may not make use of its right to take back under this article for any country in
the European Union, whether that involves Major Countries or non-Major Countries
of the European Union.
On the other hand, if, by the end of that same period, SANOFI-SYNTHELABO has
made the first commercial sales of the Product only in one Major Country of the
European Union, IDM may make use of its right to take back under this Article
for all the Countries of the European Union except for the countries, whether
Major or Non-Major Countries of the European Union, in which SANOFI-SYNTHELABO
has, as of the date the right of resumption is exercised, achieved the first
commercial sales of the Product.

  (v)   The Exclusive License shall require payment by SANOFI-SYNTHELABO to IDM
of an additional sum to be paid upon obtaining Marketing Authorizations for the
Product pursuant to the provisions of Article 6.5 below.     (vi)   The Product
shall be marketed by SANOFI-SYNTHELABO, its Affiliates or its licensees, under a
trade name chosen by joint agreement between SANOFI-SYNTHELABO and IDM and
registered in the name and on behalf of IDM (hereinafter “the Trade Name”). In
return for the exploitation of the Trade Name, SANOFI-SYNTHELABO shall pay IDM a
royalty equal to [. . .***. . .] of Net Sales of the Product (as this term is
defined below).         This royalty shall be included in the Selling Price of
the Product (as this term is defined below) during the life of the Exclusive
License. Upon expiration of the Exclusive Licensed, SANOFI-SYNTHELABO may engage
in the marketing of the Product under its Trade Name in return for the payment
to IDM of the [. . .***. . .] royalty referred to above

     
 
* Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

25



--------------------------------------------------------------------------------



 



“Net Sales of the Product” means, in this Memorandum, the net sales not
including taxes made by SANOFI-SYNTHELABO and/or its Affiliates, after deduction
of any discounts, reductions and rebates granted to Third Parties, the cost of
returned Products, commissions paid, miscellaneous taxes paid in connection with
sales of the Product, market access fees and customs duties as well as
transportation and insurance costs relative to these sales.

  (vii)   SANOFI-SYNTHELABO may freely decide to sublicense all or part of the
rights licensed by IDM under the Exclusive License to any Affiliate and/or to
any Third Parties.     (viii)   IDM shall supply the Product to
SANOFI-SYNTHELABO in the form of the Final Product at a selling price (“the
Selling Price”) equal to [. . . *** . . .] of Net Sales of the Product, the
invoices relative to the Selling Price of the product being payable thirty
(30) days after the end of the billing month. The Selling Price shall be deemed
to be split as follows:

  –   Final Product (including any payment by IDM to a Third Party of royalties
linked to the use by IDM of industrial property rights held by said Third Party
          [. . .***. . .]     –   Inventor Royalty to IDM [. . .***. . .]     –
  Trade Mark royalty (pursuant to the provisions of paragraph (v) above): [. .
.***. . .]

In the event that, for any reason whatsoever, IDM proves            unable to
supply the Product, the above Exclusive License shall, without prejudice to any
other action open to SANOFI-SYNTHELABO as a result of such default, be extended
without any modification of the terms and conditions of its compensation, to the
right to produce the Produce and/or cause it to be produced.

  (ix)   Each of the Parties may have the component parts as well as the terms
and procedures of calculation of the Final Product’s complete manufacturing cost
for the elapsed year audited within three (3) months of the end of each year by
an independent Expert (the “Independent Expert”) chosen by mutual consent, or in
the absence of mutual consent, designated by the President of the International
Chamber of Commerce of Paris at the instance of the first acting Party:

  –   If the full cost price of the Final Product as audited by the Independent
Expert is, for the elapsed year, more than [. . .***. . .] but not more than [.
. .***. . .] of Net Sales of the Product, the extra cost shall be fully
reflected on the Selling Price of the Product in the form of an adjustment of

     
 
* Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

26



--------------------------------------------------------------------------------



 



that price but within the limit, therefore, of a maximum Product Selling Price
of [. . .***. . .] of Net Sales of the Product. The corresponding payment shall
be made by SANOFI-SYNTHELABO within thirty (30) days from the date the
Independent Expert submits his report.

  –   If the full cost price of the Final Product as audited by the Independent
Expert is, for the elapsed year, more than [. . .***. . .] of Net Sales of the
Product, the Parties shall discuss in good faith any adaptation of the Exclusive
License that would permit SANOFI-SYNTHELABO to continue marketing the Product on
terms and conditions of reasonably satisfactory economic profitability. Absent
an agreement between the Parties within three (3) months from the date the
Independent Expert submits his report, SANOFI-SYNTHELABO may cancel this
Exclusive License without paying any compensation, and IDM shall be free,
without paying any consideration, to develop this Product in this therapeutic
indication either on its own or in collaboration with a Third Party. In such
event, however, it is understood by the Parties that IDM may not market the
Product or cause it to be marketed at a Selling Price lower than the last price
proposed to SANOFI-SYNTHELABO.             –   If the full cost price of the
Final Product as audited by the Independent Expert is, for the elapsed year,
less than [. . .***. . .] of Net Sales of the Product, the resulting savings
shall be shared equally by IDM and SANOFI-SYNTHELABO, in the form of an
adjustment of the Product Selling Price. The corresponding payment, equal
therefore to [. . .***. . .] of this savings, shall be made by IDM within thirty
(30) days of the date on which the Independent Expert submits his report.

The Parties shall equally share costs related to the mission of the Independent
Expert.

  (x)   Each Exclusive License shall have, Country by Country, a term equal to
the longer of the following two periods: (1) fifteen (15) years from the date of
the first commercial sale of the Product in a Country, or (2) the expiration
date of the last of the Patents covering the Product in such Country. Upon
expiration of the Exclusive License in a given Country, SANOFI-SYNTHELABO shall
have a free non-exclusive license for the Know-How in that Country, with the
right to sublicense valid so long as SANOFI-SYNTHELABO continues to market the
Product.     (xi)   SANOFI-SYNTHELABO may cancel each License and Supply
Contract at any time, subject only to a prior notice of twelve (12) months given
to IDM, for all or part of the Countries covered by said License and Supply
Contract, and without paying any

     
 
* Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

27



--------------------------------------------------------------------------------



 



compensation. In the event SANOFI-SYNTHELABO exercises its cancellation right,
IDM shall be free, without paying any consideration, to develop the
corresponding Product in this therapeutic indication in the Country or Countries
for which SANOFI-SYNTHELABO has exercised its cancellation right, either on its
own or in collaboration with any Third Party.

  6.4.   Subject to the provisions of Article 3.8 above and to any use by
SANOFI-SYNTHELABO of its waiver right as defined in Article 6.5 below, for each
Exclusive Option right exercised by SANOFI-SYNTHELABO pursuant to the provisions
of this Article 6, SANOFI-SYNTHELABO shall pay IBM an amount of [. . . *** . .
.] before taxes.         This amount shall be paid by bank transfer to the bank
account which references will be notified in a timely fashion to
SANOFI-SYNTHELABO pursuant to the provisions set forth in Article 6.5 below.    
6.5.   The Exclusive License shall include the payment by SANOFI-SYNTHELABO to
IDM of an additional amount if Marketing Authorizations are obtained for the
Product in the United States of America and/or in at least [. . .***. . .] Major
Countries of the European Union, for a total amount equal to not less than [. .
. *** . . .] before taxes and not more than [. . . *** . . .] before taxes, this
supplemental amount being broken down on the basis of [. . . *** . . .] of the
total amount for the Marketing Authorization in the United States of America and
the remaining [. . . *** . . .] for the Marketing Authorization in at least [. .
.***. . .] Major Countries of the European Union mentioned above. For the needs
of this paragraph, SANOFI-SYNTHELABO obtaining a Marketing Authorization for the
European Market issued by the European Medication Evaluation Agency (“EMEA”)
shall be equivalent to obtaining a Marketing Authorization in at least [. .
.***. . .] Major Countries of the European Union.         Accordingly, the
additional amount to be paid by SANOFI-SYNTHELABO to IDM under this Article if a
Marketing Authorization is obtained in the United States of America, shall be
equal to not less than [. . . *** . . .] before taxes and not more than [. .
        . *** . . .] before taxes.         Similarly, the additional amount to
be paid by SANOFI-SYNTHELABO to IDM under this Article if a Marketing
Authorization is obtained in at least [. . .***. . .] Major Countries of the
European Union or for the European Market, shall be equal to not less than [. .
. *** . . .] before taxes and not more than [. . . *** . . .] before taxes.    
    The final amount of this additional payment shall be defined by mutual
agreement of the Parties within thirty (30) days following notification by the
appropriate Health Authorities of the corresponding Marketing Authorization,
this final amount reflecting the potential of the Product on the market
theoretically targeted, based on the rules of adjustment as defined in Annex 6.5
attached hereto. Absent agreement between the Parties by the specified deadline
of thirty (30) days, the final amount shall be fixed, within the specified
limits, by a third

     
 
* Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

28



--------------------------------------------------------------------------------



 



party expert named by the President of the International Chamber of Commerce of
Paris acting at the request of the first acting Party. The final amount of this
additional payment may be revised later in order to take into account any
expansion of the potential of the product in its market, either by an extension
of its indications or by an expansion of the territory for which it is
registered.
It is understood, however, that SANOFI-SYNTHELABO shall have, subsequent to the
date of determination of the final amount of the additional payment pursuant to
the provisions above, a right of waiver of the Exclusive License, pursuant to
the following conditions:

  –   If SANOFI-SYNTHELABO decides to exercise its right of waiver of the
Exclusive License, it shall notify IDM of its decision within a period of thirty
(30) days from the date on which it is notified by the third party expert or the
date on which the Parties agree on the final amount of the additional payment
specified in this Article 6.5. In such case, SANOFI-SYNTHELABO shall be deemed,
for all purposes and effects, never to have exercised its Exclusive License
Option right to the corresponding Development Program, and shall specifically be
released from any payment obligation with respect to the amounts specified in
Article 6.4 above and the final amount of the additional payment specified in
this Article 6.5.     –   If SANOFI-SYNTHELABO does not exercise its waiver
right within the above-mentioned thirty (30) day period, it shall pay IDM
simultaneously (i) the amount specified in Article 6.4 above and (ii) the final
amount of the additional payment mentioned in this Article 6.5 by bank transfer
to the bank account which references shall be notified in a timely fashion to
SANOFI-SYNTHELABO, within ten (10) days following the expiration date of the
period of thirty (30) days relative to the right of waiver detailed above.

ARTICLE VII – REPRESENTATIONS AND WARRANTIES
IDM represents and warrants that:

  7.1.   IDM has the capacity and the power to conclude this Memorandum of
Agreement, and to carry out its corresponding obligations. Entering into this
Memorandum of Agreement and performing its obligations were duly authorized by
IDM’s competent corporate bodies, in application of legal, regulatory and/or
contractual provisions, and no further corporate decision is needed to authorize
the conclusion of the Memorandum of Agreement or the performance of the
obligations specified therein.     7.2.   Neither the performance by IDM of its
obligations under this Memorandum of Agreement, nor the performance of the
provisions specified thereof (a) contravene any provision whatsoever of IDM
bylaws and/or (b) conflict with any contract whatsoever to which IDM is a party.

29



--------------------------------------------------------------------------------



 



  7.3.   On the date of exercise by SANOFI-SYNTHELABO of each Development Option
and of each Exclusive License Option pursuant to this Memorandum of Agreement,
the corresponding Industrial Property of the Product and each of the elements
that comprise it shall belong to IDM in full title and possession, or IDM may
dispose of same freely under contracts concluded with Third Parties for a period
equal at least to the term of any License and Supply Contracts concluded with
SANOFI-SYNTHELABO hereunder. IDM warrants that entering into and performing this
Memorandum of Agreement, the exercise by SANOFI-SYNTHELABO of any of the
Development Options or Exclusive License Options and/or executing and performing
any License and Supply Contract entered into in application of this Memorandum
shall not violate the rights of any Third Party, including the industrial
property rights of said Third Parties.

ARTICLE VIII – AMENDMENT TO THE 1999 AGREEMENTS
The Parties agree to formalize, as part of the formalization of the Final
Contract, an Amendment to the 1999 Agreements pursuant to the rules set forth in
Annex 8 to this Memorandum of Agreement (the “Amendment to the 1999
Agreements”).
ARTICLE IX – CONFIDENTIALITY AND RESTRICTED USE

  9.1.   During the life of this Memorandum of Agreement and for a period of ten
(10) years following its expiration and/or cancellation for any reason
whatsoever, each of the Parties agrees, absent any provision to the contrary in
this Memorandum of Agreement, (i) not to disclose to any Third Party information
of any kind received from the other Party within the context of the execution of
this Memorandum of Agreement unless such disclosure is necessary to carry out
the provisions of this Memorandum of Agreement and (ii) not to make use of said
information except for the needs of this Memorandum of Agreement.     9.2.  
However, the confidentiality and restricted use obligations defined under
Article 9.1 above shall not apply to information:

  •   that is publicly disclosed or known, or that comes to be disclosed or
known, other than by the failure by the Party having received same to perform
its obligations under this Article IX,     •   that was already known to the
Party that received it at the time it was disclosed to it by the other Party,  
  •   that the Party receiving same might receive from a Third Party subsequent
to its disclosure by the other Party, absent any failure by said Third Party to
comply with any Confidentiality obligation benefiting it,     •   that the Party
receiving them might develop on its own subsequent to its disclosure by the
other Party, independently and without the use of the information received from
the latter.

30



--------------------------------------------------------------------------------



 



ARTICLE X – CONDITION PRECEDENT – EFFECTIVE DATE – TERM

  10.1.   Unless otherwise expressly provided in this Memorandum of Agreement,
the obligations of the Parties under this Memorandum of Agreement are subject to
the cumulative performance, not later than December 31, 2001, of the following
conditions precedent:

  (a)   Approval, on terms reasonably satisfactory to SANOFI-SYNTHELABO, by the
Extraordinary Shareholders’ Meeting of IDM of the amended terms and procedures
for the exercise of BSA 1 and 2 warrants pursuant to the provisions of Annex 8
to this Memorandum of Agreement.     (b)   Execution by IDM and [. . . *** . .
.] of an Amendment to the [. . . *** . . .] License Contract specified in
paragraph 3 (a) of Annex 3.2 (c) of this Memorandum of Agreement, on terms
reasonably satisfactory to SANOFI-SYNTHELABO, giving advance authorization to
IDM, irrevocably and unconditionally, and without any restriction other than the
term of the [. . . *** . . .] License Contract itself, to sublicense to
SANOFI-SYNTHELABO, for the purposes of this Memorandum of Agreement, the rights
granted by [. . . *** . . .] under the said Contact.     (c)   Execution by IDM
and [. . . *** . . .] of an Amendment to the Exclusive Patent and Know-How
License Contract referred to in paragraph 3 (b) of Annex 3.2 (c) of this
Memorandum of Agreement, on terms reasonably satisfactory to SANOFI-SYNTHELABO,
giving advance authorization to IDM, irrevocably and unconditionally, without
any time restriction other than the term of the Exclusive Patent and Know-How
License Contract itself, to sublicense to SANOFI-SYNTHELABO for the purposes of
this Memorandum of Agreement, the rights granted by [. . .***. . .] Institute
under this Contract.

Subject to the performance of said conditions precedent, and subject also to the
provisions of Article 10.3 below, this Memorandum of Agreement shall take effect
on the first day of the month following the month in which the last of the
conditions precedent stipulated above has been met (the “Effective Date”).
By way of exception to the provisions of the preceding paragraph, the provisions
of paragraph 2 of Article 3.3 above and of paragraph 1 of Article 3.7 above
shall take effect as of the date of signature of this Memorandum of Agreement,
the information provided by IDM to SANOFI-SYNTHELABO in that connection being
covered by the confidentiality and restricted use obligations defined in
Article IX above.

  10.2.   As of the date of signature of this Memorandum of Agreement, IDM
agrees to carry out all the actions necessary to fulfill the conditions
precedent specified in

     
 
* Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

31



--------------------------------------------------------------------------------



 



  10.3.   Article 10.1 above, and shall use its best efforts to obtain such
fulfillment. IDM shall keep SANOFI-SYNTHELABO regularly informed of the progress
of these actions, and agrees to send, as soon as possible, notice to the latter
of the fulfillment of the conditions precedent.         In the event the
conditions precedent stipulated above have not all been fulfilled by
December 31, 2001, each of the Parties may cancel this Memorandum of Agreement
effective immediately, upon simple notice of its decision sent to the other
Party.         The cancellation of this Memorandum of Agreement within the
context of the provisions of this Article 10.2 shall not entail the payment of
any compensation by one of the Parties to the other Party, except in the event
IDM fails to perform its obligations under this Article.         However, it is
expressly agreed by the Parties that these conditions precedent are stipulated
for the benefit of SANOFI-SYNTHELABO and that the latter, and only the latter,
may therefore waive the benefit of one, two or all three conditions precedent by
simple notice of its decision sent to IDM by registered mail with return receipt
not later than December 31, 2001. In such event, the condition precedent for
which SANOFI-SYNTHELABO has exercised its waiver right shall be deemed as met on
the date of such waiver, for all purposes under this Memorandum of Agreement.  
  10.4.   The provisions of Article 10.1 above notwithstanding, IDM agrees, as
of the date of execution of this Memorandum of Agreement and up to and including
the Effective Date of this Memorandum of Agreement (hereinafter, the
“Intermediate Period”), not to take any action whose purposes and/or
consequences could have a negative impact on the rights granted by to
SANOFI-SYNTHELABO under this Memorandum of Agreement, without the prior written
approval of SANOFI-SYNTHELABO.         In that respect, IDM specifically agrees
during the Intermediate Period, not to undertake and/or pursue any negotiations
whatsoever with a Third party, or to conclude any agreement whatsoever with said
Third Party that (i) would constitute a failure by IDM to perform its
obligations vis-à-vis SANOFI-SYNTHELABO, and in particular failure to perform
the obligations arising from Article III above, assuming that these obligations
are in effect as of the date of signature of this Memorandum of Agreement and/or
(ii) that would render inaccurate any of the representations stipulated in Annex
3.2 (c) of this Memorandum of Agreement.     10.5.   This Memorandum of
Agreement shall remain in effect beyond the period of ten (10) years specified
in Article 3.1 above so long as a Development Program carried out pursuant to
the provisions of this Memorandum of Agreement is being implemented and, in the
event of the exercise by SANOFI-SYNTHELABO of its right for Exclusive License
for the results of said Development Program, until the signing of the
corresponding License and Supply Contract.

32



--------------------------------------------------------------------------------



 



ARTICLE XI – GENERAL PROVISIONS

  11.1   Notices and Communications – All notices and other communications
stipulated in this Memorandum of Agreement shall be deemed to have been validly
made if sent or the following addresses:         For IDM, to:         172, rue
de Charonne
75011 Paris – France
Attention: Managing Director         For SANOFI-SYNTHELABO, to:         174,
Avenue de France
75013 Paris
Attention: Director of Legal Affairs         or to any other address that the
intended recipients may indicate pursuant to the provisions of this paragraph.
All notices or communications shall either be delivered in person in exchange
for a signed release dated by the addressee, or sent by registered mail with
return receipt (in both cases with a copy sent by fax for information) and shall
be deemed to have been received on the date specified on the receipt by the
addressee, in the case of personal delivery, or shown on the receipt if sent by
registered mail with return receipt.     11.2.   Complete Agreement – This
Memorandum of Agreement (including its annexes) expresses the entire agreement
between the Parties relative to its purpose and cancels and replaces any prior
written instrument in existence or that may have existed relative to same
purpose.     11.3.   Waiver; Amendment – Any modification of this Memorandum of
Agreement shall be validly made only pursuant to the signing of an Amendment to
this Memorandum of Agreement signed by the duly qualified representatives of the
Parties. Any waiver of one of the clauses or provisions of this Memorandum of
Agreement shall be set forth in a document signed by the waiving Party making
specific reference to the clause or provision which application is waived, as
well as to the circumstances of such waiver; this waiver may not be considered
as applicable to any other situation involving the same clause or provision, or
to any other clause or provision of this Memorandum of Agreement.     11.4.  
Interpretation – Any reference made in this Memorandum of Agreement to the
articles, paragraphs or annexes must, unless otherwise indicated, be understood
as being a reference to the articles, the paragraphs or annexes of this
Memorandum of Agreement. The preamble and the annexes are an integral part of
this Memorandum of Agreement.     11.5.   Independence of Clauses – In the event
that a provision of this Memorandum of Agreement is found to be null and void,
in whole or in part, such invalidity shall not affect the validity of the rest
of the Memorandum of Agreement. In such

33



--------------------------------------------------------------------------------



 



      event, the Parties shall, if possible, replace the unlawful provision with
a lawful provision corresponding to the spirit and purpose of the provision to
be replaced     11.6.   Non-transferability – Neither of the Parties may
transfer or assign to a Third Party all of part of the rights and obligations it
has under this Memorandum of Agreement without the prior written agreement of
the other Party, which may not be withheld without substantiated reason, except
(i) as regards SANOFI-SYNTHELABO, transfer within the context of a partial
contribution of assets or split including the entire branch of activity to which
the rights covered by this Memorandum of Agreement are attached or (ii) in case
of a merger or takeover, and (iii) as regards IDM, in case of a merger or
takeover. SANOFI-SYNTHELABO may also freely assign this Memorandum of Agreement,
or all or part of the rights arising under this Memorandum of Agreement, to any
of its Affiliates whatsoever.     11.7.   Force majeure – Neither of the Parties
may be deemed responsible if it is not in a position to perform its contractual
obligations due to the occurrence of a force majeure event. By force majeure
event is meant any unforeseeable and irresistible cause external to said Party,
including but not limited to: fires, explosions, natural disasters, earthquakes,
floods, abnormal atmospheric conditions, wars, civil disorders, injunctions and
decisions of the administrative, regulatory or government authorities.        
The Party faced with a force majeure event shall advise the other Party, as soon
as possible after the date of occurrence of the force majeure event, of the
causes of any delay and the necessary extensions and postponements in the
deadlines for the performance of this Memorandum of Agreement and shall use its
best efforts to avoid and/or eliminate any cause of delay in order to pursue the
performance of this Memorandum of Agreement.     11.8.   Press Release – Each of
the Parties agrees not to issue any press release whatsoever relative to the
transactions specified in this Memorandum of Agreement without the prior written
approval of the other Party as to the terms of such release.     11.9.  
Reinforced Cooperation and Expertise Clause – This Memorandum of Agreement
contains clauses that make reference (i) to the reimbursement by one of the
Parties of the costs and expenses linked to the implementation of the
development programs incurred by the other Party and/or (ii) the determination
of the full cost price of the Final Products. It is understood that for the
determination of the terms and procedures of calculation of the amount of these
elements, each of the Parties shall give the other Party total access to the
information needed for such determination and shall provide any substantiating
document or additional information necessary for such determination upon
request.         Absent agreement between the Parties on the terms and
procedures of calculation and/or the amount of any one of these elements within
one (1) month of the date on which the corresponding amount should normally be
determined in execution of the corresponding clause, these terms and procedures
of calculation and/or amount(s) shall be determined by a third party expert
designated by the

34



--------------------------------------------------------------------------------



 



      President of the International Chamber of Commerce at the request of the
first acting Party.         The costs and fees of the third party expert shall
be share equally by the Parties.

ARTICLE XII – DISPUTES
Any disputes arising from this Memorandum of Agreement or in connection with
same shall be resolved permanently in accordance with the Arbitration Rules of
the International Chamber of Commerce by one or more arbitrators named pursuant
to these Rules. The Memorandum of Agreement shall be governed by French law, the
place of arbitration shall be Paris and the language of arbitration shall be
French.
Executed in Paris on July 20, 2001, in two (2) originals.

             
IDM
                          SANOFI-SYNTHELABO    
 
           
/s/ Jean-Loup Romet-Lemonne
 
      /s/ Jean-Claude Leroy
 
   
By: Jean-Loup Romet-Lemonne
      By: Jean-Claude Leroy    
       President
             Senior Vice President, Strategy    
 
             and Business Development    
 
           
/s/ Bernard Brigonnet
      /s/ José Ferrer    
 
           
By: Bernard Brigonnet
      By: José Ferrer    
       Managing Director
             Director Legal Affairs Operations    

35



--------------------------------------------------------------------------------



 



LIST OF ANNEXES
TO THE MEMORANDUM OF AGREEMENT

     
ANNEX 3.2 (C):
  THIRD PARTIES’ RIGHTS TO IDM’s INDUSTRIAL PROPERTY ON THE EXECUTION DATE OF
THE
MEMORANDUM OF AGREEMENT
 
   
ANNEX 3.7:
  LIST OF ON-GOING DEVELOPMENT PROGRAMS ON THE EXECUTION DATE OF THE MEMORANDUM
OF
AGREEMENT
 
   
ANNEX 4.1:
  DEFINITION OF THE EXECUTIVE COMMITTEE MISSIONS
 
   
ANNEX 6.5:
  RULES FOR ADJUSTMENT OF THE ADDITIONAL AMOUNT REFERRED TO IN ARTICLE 6.5 OF
THE MEMORANDUM OF AGREEMENT
 
   
ANNEX 8.1:
  CONDITIONS APPLICABLE TO THE AMENDMENT TO THE 1999 AGREEMENTS

36



--------------------------------------------------------------------------------



 



Annex 3.2 (c)
THIRD PARTIES’ RIGHTS TO IDM’s INDUSTRIAL PROPERTY ON THE EXECUTION
DATE OF THE MEMORANDUM OF AGREEMENT

1.   IDM is the holder of and/or has full freedom to use all industrial property
rights and Know-How it requires for the implementation of its development
programs, subject solely to the obtaining of the product and process claims for
patents which review procedures are not completed;       To IDM’s knowledge, no
element is reasonably likely to oppose the obtaining of these claims.   2.   To
IDM’s knowledge, industrial property rights and Know-How referred to in
paragraph 1 above are not dependent on any industrial property right held by any
Third Party for which IDM does not have a development and commercial
exploitation license, subject only to the exceptions specified below:

  (a)   [. . . *** . . .]     (b)   [. . . *** . . .]

3.   IDM may freely sublicense for the purpose of development and exclusive
commercial exploitation, the industrial property rights and Know-How which it
can freely use as licensee, subject only to the exceptions described below:

  (a)   [. . .***. . .]     (b)   [. . .***. . .]


     
 
* Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

37



--------------------------------------------------------------------------------



 



  (c)   [. . .***. . .]     (d)   [. . .***. . .]     (e)   [. . .***. . .]

4.   IDM has not entered into any commitment with any Third Party in application
of which, in a given territory and/or in any therapeutic indication whatsoever
IDM (i)

     
 
* Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

38



--------------------------------------------------------------------------------



 



granted to said Third Party a right for development and/or commercial
exploitation of any kind whatsoever (with or without exclusivity) to the
industrial property rights and Know-How resulting from its present or future
development programs, and/or (ii) has signed a commitment restricting its
freedom of development and/or of commercial exploitation of these industrial
property rights and Know-How, [. . . *** . . .].
More generally, IDM did not, prior to the date of execution of this Memorandum
of Agreement, assign or grant to a Third Party exclusive rights to any
indication or therapeutic use and/or to industrial property rights or Know-How
directly or indirectly controlled by IDM.

5.   IDM guarantees the accuracy of the statements set forth in this Annex both
(i) on the date of execution of this Memorandum of Agreement and (ii) on the
Effective Date of this Memorandum, these statements being deemed as reiterated
as of such date.

     
 
* Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

39



--------------------------------------------------------------------------------



 



Annex 3.7:
LIST OF ON-GOING DEVELOPMENT PROGRAMS ON THE EXECUTION DATE OF THE MEMORANDUM OF
AGREEMENT
See attached table
[. . .***. . .]

     
 
* Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

40



--------------------------------------------------------------------------------



 



[. . .***. . .]

     
 
* Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

41



--------------------------------------------------------------------------------



 



[. . .***. . .]

     
 
* Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

42



--------------------------------------------------------------------------------



 



Annex 4.1:
DEFINITION OF THE EXECUTIVE COMMITTEE’s MISSIONS

–   To define the research and development strategy within the context of the
collaboration in the field of ex vivo cell therapies in humans.   –   To
approve, or not, each of the proposed Development Programs, including the
corresponding estimated timetable and budget, prior to their submission to
SANOFI-SYNTHELABO for a decision as to whether or not it will exercise its
Development Option right.   –   To supervise the implementation of the
Development Programs.   –   To approve, or not, changes in the Development
Programs.   –   To approve, or not, based on the results of each Development
Program, continued implementation of such Development Program.   –   To define
missions of Joint Committees other than the Executive Committee, pursuant to
provisions of Article 4.1 of the Memorandum of Agreement.   –   To resolve any
disputes arising in Joint Committees other than the Executive Committee.

43



--------------------------------------------------------------------------------



 



Annex 6.5:
RULES FOR DETERMINING THE ADDITIONAL AMOUNT
SPECIFIED IN ARTICLE 6.5 OF THE MEMORANDUM OF AGREEMENT
The amount of the additional payment specified in Article 6.5 of the Memorandum
of Agreement shall be determined in terms of potential Net Annual Sales of the
Product which registration was achieved, according to the following schedule:
[. . . *** . . .]
[. . . *** . . .]

         
 
  *   Confidential Treatment Requested
 
      under 17 C.F.R. §§200.80(b)(4)and
 
      240.24b-2(b)(1)

44



--------------------------------------------------------------------------------



 



Annex 8.:
CONDITIONS APPLICABLE TO THE AMENDMENT
TO THE 1999 AGREEMENTS
The Parties shall carry out amendments to the 1999 Agreements in accordance with
the general principles and provisions defined in this Annex.

1.1.   SANOFI-SYNTHELABO irrevocably waives the benefit of its exclusive
marketing option right under Article 2.1.2 of the Amendment, as such term is
defined in the 1999 Agreements.   1.2.   The Parties agree to reduce from [. . .
*** . . .] to [. . . *** . . .] the royalty rate payable by IDM to
SANOFI-SYNTHELABO under Article 4 of the Amendment as such term is defined in
the 1999 Agreements.   1.3.   Provisions for the exercise of Option 1 and Option
2 as defined in the 1999 Agreements are amended as follows:   1.3.1.   For any
Product within the meaning of the 1999 Agreements for which SANOFI-SYNTHELABO
has exercised a Development Option and for which the four following cumulative
conditions have been met:

  (i)   One of the elements of the product consists of Dendritophages obtained
using IL-13,     (ii)   The Executive Committee has decided to undertake the
corresponding Product Development program in Phase III     (iii)  
SANOFI-SYNTHELABO has not decided to permanently interrupt such Development
Program in application of Article 5.3 of the 2001 Memorandum of Agreement,    
(iv)   Option 1 has not been exercised as of yet under the 1999 Agreements.

the Executive Committee’s decision to move to Phase III of such Development
Program shall constitute exercise of Option 1 on the date of that decision.
In all other cases, IDM shall exercise Option 1 in accordance with the
provisions of the 1999 Agreements.

1.3.2.   For any Product under the 1999 Agreements for which SANOFI-SYNTHELABO
has exercised a Development Option and for which the three following cumulative
conditions have been met :

  (i)   One of the elements of the Product consists of Dendritophages obtained
using IL-13,

     
 
* Confidential Treatment Requested
under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)

45



--------------------------------------------------------------------------------



 



  (ii)   SANOFI-SYNTHELABO has exercised its Exclusive License Option right,    
(iii)   Option 2 has not as yet been exercised under the 1999 Agreements.

notification by SANOFI-SYNTHELABO of its decision to exercise its Exclusive
License Option right within the context of the corresponding Development Program
shall constitute exercise of Option 2 on the date of such notification, on the
understanding that the exercise of the BSA 2 warrants continues to be subject to
obtaining a reference MA within the meaning of the 1999 Agreements.
In all other cases, IDM shall exercise Option 2 pursuant to the provisions of
the 1999 Agreements that will be adapted to reflect the consequences of the
provisions of Article 1.1 above.

1.4.   More generally, in no way shall the provisions of this Memorandum of
Agreement, including this Annex, be able to be construed as modifying in any way
whatsoever to the detriment of SANOFI-SYNTHELABO, the provisions for the
attribution and/or exercise by SANOFI-SYNTHELABO of the warrants obtained in
application of the 1999 Agreements, the latter remaining unchanged, subject to
the provisions of this Annex, in all their provisions, and SANOFI-SYNTHELABO
shall continue to benefit from same within the context of the development of any
Product pursuant to the 1999 Agreements, whether or not it has exercised as to
that Product a Development Option within the meaning of this Memorandum of
Agreement.   1.5.   Pursuant to the provisions of Article 10.1 (a) of this
Memorandum of Agreement, the obligations of the Parties under that Memorandum
are concluded subject to the condition precedent of the approval, on terms
reasonably satisfactory to SANOFI-SYNTHELABO, by the Extraordinary Shareholders’
Meeting of IDM, of the modified terms and procedures of the provisions for
exercise of BSA 1 and 2 warrants pursuant to the provisions of paragraph 1.3
above.

The Parties agree to include in the text of the Final agreement and/or of the
Amendment to the 1999 Agreements (i) clauses relative to the exercise of Options
1 and 2 and to the exercise of BSA 1 and 2 warrants, whether the Product is the
object of the exercise by SANOFI-SYNTHELABO of a Development Option or not, as
well as (ii) any other clause needed so that the Final agreement and/or the
Amendment to the 1999 Agreements can be substituted, as necessary, for the
provisions of the 1999 Agreements.


46